be

i)

1o)

>

on

oO’

~

CO

ie)

10

11

13

14

15

16

17

18

19

20

21

23

24

25

26

27

28

Case 8:19-cr-00061-JVS Document 384 Filed 11/10/20 Page1of1 Page ID #:5785

H. Dean Steward, SBN 85317
107 Avenida Miramar, Ste. C
San Clemente, CA 92672

Tel (94 2 481-4900

Fax Oa ) 497-6753

Attorney for Defendant
MICHAEL JOHN AVENATTI

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, SA CR No. 19-061-JVS
Plaintiff, ORDER
V.
MICHAEL JOHN AVENATTI,
Defendant.

 

 

Good cause having been shown, it is ordered that Defendant Michael John
Avenatti’s ex parte application is granted. His temporary release to home confinement is
extended until January 16, 2021 on the same conditions as previously ordered by the

Court unless otherwise revoked on notice.

So ordered. a [ | (/
9 \ ¥ /

Dated: November 10, 2020

 

Y
Hon. James V. ina
U.S. District Judge

Cc: PTS/SA

 
